DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-30 in the reply filed on 11APR2022 is acknowledged. Claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected use, there being no allowable generic or linking claim.
Claim Objections
Claim 1 line(s) 11 sets forth the limitation “pump)” should be corrected to - - pump - -. Appropriate correction is required.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 2-6,13,29-30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a means that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are:
comprises means for controlling operation of the system.
means for monitoring the position of the axially movable member.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3,5,19,21-25,29-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 line(s) 2-3 sets forth the limitation “air spring”. As there is no description, or detailed drawing, it is unclear what structure constitutes “air spring”.
Claim 5 line(s) 1 sets forth the limitation “said air cavity”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 line(s) 1 sets forth the limitation “said plurality of containers”. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 line(s) 1 sets forth the limitation “said valve arrangement”. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 line(s) 1 sets forth the limitation “a pump positioned at or around said tubing”. It is unclear what “at or around” means. Perhaps the Applicant intended - - a pump positioned 
Regarding claim 29, the claim limitation “means for controlling operation of the system.” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at P9/L23-28 discusses software used for monitoring the position of the axial member, but does not further specify how the system is controlled (for example a controller which specifies how the system is controlled using actuators). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 30, the claim limitation “means for monitoring the position of the axially movable member.” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at P7/L1-9 discusses a detector connected to “control circuitry”, which may be software that includes instructions for operation of the detector, but does not further specify how the detector is connected to the control circuitry. With a lack of written description accompanied by detailed drawings, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,7-13,16-24,29-30 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of BABB (WO 8300088).
Regarding claims 1,4, FELL teaches a cell separation system with variable size chamber for the processing of biological fluids (title, Figs.) comprising:
a centrifugal separating chamber (Fig. 10 #13; C5/L29-31) rotatable about an axis of rotation and having walls that define a hollow interior, a top end, a bottom end, an axial opening (Fig. 1 #2) positioned at said top end (see details of Fig. 1);
an axially movable member (Fig. 1 #5) contained within said chamber which, along with said walls, defines a separation space of variable volume (Fig. 1 #12; C4/L64-65), within said chamber;
a plurality of valves (e.g. Fig. 10 #87-90) wherein each valve is in selective fluid connection with one of a plurality of tubes;
a length of tubing (Fig. 10 #93) capable of establishing fluid communication between said chamber and said plurality of valves, said tubing including a portion which forms at least a part of a pump (Fig. 10 #111) capable of fluid pumping within the tubing.
FELL does not teach a pulse dampener. However, BABB teaches a system suitable for extracorporeal treatment of whole blood (abstract) comprising:
a blood separation chamber (e.g. Fig. 1 #24);
a pulse dampener (drip chamber, Fig. 1 #27) positioned along a tubing between said chamber and a pump (Fig. 1 #19).
One having ordinary skill in the art would recognize that drip chambers or pulse dampeners are conventionally well known in the art, which are useful for maintaining a constant pressure in the tubing and may be suitably placed in the tubing as desired to stabilize any pressure variations induced by pumps (P21/L12-21).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of FELL with a pulse dampener as is known in the art in order to stabilize pressure variations. The references are combinable, because they are in the same technological environment of extracorporeal blood treatments. See MPEP 2141 III (A) and (G).
Regarding claim 7, FELL teaches the separating chamber is substantially cylindrical (C4/L63; Fig. 10).
Regarding claim 8-11, FELL teaches the separating chamber is formed from rigid plastic such as polypropylene or polycarbonate (C5/L10-12). If not explicated stated, it is obvious to make other parts such as the movable member out of rigid plastic for the purpose of structural integrity during use and autoclave sterilization (C5/L12).
Regarding claim 12-13, FELL teaches the axially moveable member comprises a seal (O-ring, Fig. 1 #10) positioned around its outer circumference.
Regarding claim 16-20, FELL teaches a plurality of containers or bags (Fig. 10 #83-85,92) are fluidly connected to said plurality of tubes whereby said chamber and said plurality of containers are in selective fluid communication may comprises collected biological fluid that has been separated and may contain an additive solution (C6/L25-36).
Note that the limitations “biological fluid”, “additive solution”, and “blood” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claims 21-24, the combination of references teaches and/or suggests a pump (FELL Fig. 10 #111) is positioned between said pulse dampener and said valve arrangement and external to the tubing and is a peristaltic pump (C9/L25).
Regarding claims 29-30, FELL teaches a means for controlling operation of the system (via e.g. a control system, Fig 7 #74) and a means for monitoring the position of the axially movable member (via e.g. a sensor; C7/L56-62).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of BABB WO (8300088) evidenced by GEWECKE (US 3054401).
Regarding claim 2, BABB’s pulse dampener comprises an air cavity positioned above said tubing (see details as shown in GEWECKE e.g. Fig. 4; C2/L16-18).
Regarding claim 3, BABB’s pulse dampener is an air spring (see details as shown in GEWECKE e.g. Fig. 4; note that the drip chamber accommodates pressurized air which would act like a spring; C2/L16-18).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of BABB WO (8300088) and ROSENBERG (US 3650093).
Regarding claim 3, FELL does not an air spring. However, ROSENBERG teaches a sterile disposable medicament administration system (title, Figs.) including a pump (Figs. 1-2 #20) and an air spring (Figs. 1-2 #34), which takes up pressure surges arising from pumping action of the syringe and delivers a steady flow despite intermittent pumping (C2/L70-74).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of FELL with a pulse dampener/air spring as is known in the art in order to stabilize pressure variations. The references are combinable, because they are in the same technological environment of medical fluid systems. See MPEP 2141 III (A) and (G).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of BABB WO (8300088) and KIMRAY “What is a back pressure valve (or regulator)?”.
Regarding claims 5-6, FELL does not teach a diaphragm or a piston backed by a spring. However, KIMRAY teaches a back pressure valve or regulator (title, Figs. videos) for separators which has been known in the art since 1948. Such regulators accurately control their pressure across a variety of flows. The regulator includes a spring that pushes down on a diaphragm assembly mounted on a piston/plunger regulated by gas/air pressure. If not explicitly stated, it would be obvious to use air as a readily available compressible fluid.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of FELL with a pulse dampener/valve as is known in the art in order to accurately control pressure variations. The references are combinable, because they are in the same technological environment of fluid flow systems. See MPEP 2141 III (A) and (G).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of BABB WO (8300088) and ITO (US 4425112).
Regarding claims 14-15, FELL is silent as to the material of the O-rings. However, ITO teaches a flow-through centrifuge (title, Figs.) including O-rings made of silicon rubber (Fig. 4 #63; C5/L2-3) as is known in the art.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the O-ring of FELL to be made of silicon rubber as is known in the art in order to maintain a proper seal. The references are combinable, because they are in the same technological environment of centrifuge systems. See MPEP 2141 III (A) and (G).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of BABB WO (8300088) and DELCASTILLO (US 20090131859).
Regarding claim 25, FELL teaches a e.g. a peristaltic pump (C9/L25), but does not teach a membrane pump. However, DELCASTILLO teaches a flow pulsatility dampening devices for closed-loop controlled infusion systems (title, Figs.) including e.g. a peristaltic pump or a membrane pump (Fig. 1 #14; par. [0019]).
One having ordinary skill in the art would understand that DELCASTILLO’s membrane pump is an art-recognized equivalent of the peristaltic pump for the same purpose and thus establishes a prima facie case of obviousness (MPEP 2144.06). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the pump of FELL to be e.g. a membrane pump, which is a known art art-recognized equivalent to a peristaltic pump. The references are combinable, because they are in the same technological environment of fluid systems. See MPEP 2141 III (A) and (G).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of BABB WO (8300088) and ROBERTS (US 20080082084).
Regarding claims 26-28, FELL is silent as to the type of valve. However, ROBERTS a system to vent gas from a body cavity (title, Figs.) including a valve (Fig. 1 #20) that may be a stopcock or pinch valve (par. [0017]), which are known art-recognized equivalents of commonly known valves in the art.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the valve of FELL to be either a stopcock or pinch valve, which are conventionally known valves in the art. The references are combinable, because they are in the same technological environment of fluid systems. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777